FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 11, 2022

                                      No. 04-22-00642-CV

                               IN THE INTEREST OF O.J.S.D.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-01386
                              Kevin Henderson, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s order of termination signed on June 2,
2022. Although the child’s attorney and guardian ad litem apparently did not approve the order
as to form until September 20, 2022, appellant’s notice of appeal was due within twenty days
after the order was signed, which was June 2, 2022. See TEX. R. APP. P. 26.1(b). Appellant’s
notice of appeal was not filed until September 29, 2022. Because it appears we lack jurisdiction
over this appeal, appellant is ORDERED to show cause in writing no later than October 21,
2022, why this appeal should not be dismissed for lack of jurisdiction.


       It is so ORDERED on October 11, 2022.

                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT